Citation Nr: 0818992	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to nonservice-connected burial benefits.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1964 to April 
1966.  He died on [remanded] May 2003, and the appellant is the 
veteran's brother.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied 
nonservice-connected burial benefits.  

In July 2004, the appellant testified at a hearing before the 
undersigned, a transcript of that hearing was produced and 
has been included in the claims folder and considered in this 
decision.  The appeal was remanded in February 2005, and 
again in November 2006 for proper VCAA compliance.  The Board 
finds that proper VCAA notice has been provided to the 
appellant during the lengthy pendency of this appeal and the 
case is now ready for appellate review.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran died in May 2003.

3.  At the time of his death, the veteran was not receiving 
VA compensation or pension benefits.

4.  There was no claim for compensation or pension pending at 
the time of the veteran's death.

5.  The veteran did not die while at the VA Medical Center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.  

6.  The veteran was not discharged from service due to a 
disability incurred or aggravated during service, and he is 
not buried in a State or National cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected burial 
allowance or plot or internment allowance have not been met.  
38 U.S.C.A. §§ 2302, 2303, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1600, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Board twice remanded this appeal for 
proper VCAA notice.  Such notice was provided following the 
Board's most recent November 2006 remand in March 2007.  This 
notice informed the appellant of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
Additionally, this notice detailed the regulatory 
requirements for payment of VA burial benefits.  The Board 
also finds that previous Statements of the Case issued in 
this appeal additionally informed the appellant of the rather 
detailed regulatory requirements involved in a burial 
benefits case.  Moreover, in reading the transcript of the 
hearing conducted before the undersigned, the Board finds 
that the appellant and representative are clearly aware and 
have actual knowledge of the regulatory requirements for 
payment of nonservice-connected burial benefits in this 
appeal.  All known available records relevant to this appeal 
have been collected for review.  There is no argument by the 
appellant nor does the evidence on file suggest that there 
remains any additional outstanding relevant evidence which 
has not been collected.  VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A nonservice-connected VA death burial allowance may be 
payable for a veteran who is in receipt of pension or 
compensation at the time of death; or was, at the time of 
death, receiving military retired pay in lieu of 
compensation; or had, at the time of death, an original or 
reopened claim pending, and has been found entitled to 
compensation or pension from a date prior to the date of 
death; or died while hospitalized by VA, including a veteran 
admitted to State nursing home care who receives payment from 
VA under 38 U.S.C.A. § 1341, and while residing in the State 
nursing home, is transferred to a non-VA facility for acute 
medical care and then dies at that location; or died while 
traveling, under proper authorization and at VA expense, to 
or from a specified place for the purpose of examination, 
treatment, or care; or died on or after October 1996 while a 
patient at an approved State nursing home.  38 U.S.C.A. 
§§ 1701, 1703, 2302; 38 C.F.R. §§ 3.1600, 3.1605.  

Analysis:  The veteran's only service-connected disability 
during his lifetime was a lipoma of the left breast with a 
noncompensable evaluation effective from October 1981.  This 
lipoma is certainly not shown to have played any part in the 
veteran's death.  The death certificate shows that the 61-
year-old veteran died at his home in Philadelphia, 
Pennsylvania, on [remanded] May 2003 with the immediate cause of 
death listed as arteriosclerotic cardiovascular disease, with 
hypertension and schizophrenia being other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death of heart disease.

The veteran had years ago been in receipt of VA nonservice-
connected pension benefits, but pension had subsequently been 
terminated for receipt of excess income, principally, the 
veteran's Social Security disability payments.  

During the hearing, the appellant and representative argued 
that the veteran had filed a VA Form 526 application for 
compensation and pension in 1995 which should have been 
considered an informal claim for pension which remained open 
at the time of the veteran's death.  This argument is without 
merit because that claim was strictly filed by the veteran 
for compensation; no portion of the claim form with respect 
to pension had been completed, and the form does not 
constitute an informal claim for pension in accordance with 
38 C.F.R. § 3.155 (2007), because that application did not 
identify the benefits sought (pension).  Moreover, subsequent 
to the date of that application, the veteran had specifically 
been denied pension benefits based upon his receipt of excess 
income, most recently in July 2002.  At that time, his annual 
Social Security benefits exceeded the nonservice-connected 
income limit for a veteran with no dependents.  It was argued 
that the veteran incurred significant medical expenses which 
might have reduced countable income below the limit necessary 
for receipt of pension, but no current application reflecting 
such medical expenses was pending at the date of the 
veteran's death.  

The appellant and representative also argued that although 
the veteran died at home, he had shortly before been a long-
term hospital patient of VA as a result of longstanding 
chronic paranoid schizophrenia (which was not service 
connected).  It was accurately noted that shortly before the 
veteran's death, the veteran departed VA hospitalization 
against orders on 13 May 2003.  It was argued that VA was 
somehow at fault in the veteran's unauthorized departure, but 
this argument is also without merit.  

On 8 May 2003, it was noted that the veteran had been "picked 
up and thrown" by another veteran and sustained superficial 
scratches on his face with no other injury.  When examined, 
the veteran denied pain or discomfort, the injured area was 
cleansed and ice applied and the veteran departed and was 
"quiet at this time."  There is no indication in the daily 
treatment records that this incident caused any great degree 
of psychiatric symptomatology in the veteran or played any 
role in his subsequent decision to depart the hospital 
against orders.  

On the day prior to his departure against orders on 12 May 
2003, a social work service note indicated that a discussion 
was held with the veteran about his discharge and after-care 
planning.  Reports from staff indicated that he was 
behaviorally stable, as evidenced by his compliance with 
meds, ward routine and handling privileges without incident.  
The veteran was friendly and informed by the social worker 
that the treatment team had determined that he no longer 
needed continued care in a long-term ward and should be 
placed in the community.  It was suggested that the veteran 
be transferred to some form of transitional placement instead 
of his own home, which was in a state of disrepair, but the 
veteran insisted on returning to his own home, and his 
attitude was well understood by his family members.  The 
veteran's medical care following discharge from the hospital 
was discussed and the veteran indicated he wished to receive 
ongoing medical treatment through University of Pennsylvania 
Hospital.  The veteran continued to report that he did not 
need to see psychiatrists and did not want psychotropic 
medication.  The meeting ended amicably and it was decided 
that the remaining issues regarding discharge would be 
discussed over the next few working days.

The following day on 13 May 2003, the veteran was noted to be 
alert and clinically improved with changes in medication and 
he denied headache, dizziness, weakness, chest pain, 
shortness of breath or vision changes.  The veteran had been 
allowed out for morning privileges, and had been handling 
privileges very well, and was compliant with meds and unit 
routine.  However, at 12:15 p.m. staff was informed that the 
veteran did not return to the unit at 11:00 a.m. as expected.  
It was noted that he had walked away from the grounds before, 
and had last done so earlier in January 2003.  It was noted 
that the veteran was medically stable, although he needed to 
continue his daily regimen of medication for hypertension and 
early congestive heart failure and chronic obstructive 
pulmonary disease.  It was noted that he had no insight into 
his medical or psychiatric illnesses and would not adhere to 
a medical regimen on his own.  An immediate message was left 
on his brother's answering machine advising him to convince 
the veteran to return to the VA or other hospital.  The 
veteran's sister was called and there was no answer.  Later 
that day, the veteran's brother called and reported that the 
veteran had returned to his home but he had been unable to 
convince the veteran to return to the hospital.  The 
veteran's brother reported that the veteran said he was 
afraid after being assaulted the week previously.  VA staff 
informed the veteran's brother of his elevated blood pressure 
and other medical issues and encourage his brother to observe 
the veteran and call the police if he seemed to be behaving 
inappropriately.  

Subsequent records indicate that the veteran had only left 
his home on one occasion, and that he had not responded to 
telephone calls or visits from family members, and had denied 
anyone access to his home.  The possibility of an involuntary 
commitment using local authorities was discussed with another 
of the veteran's family.  A telephone call was received from 
the veteran's sister on 2 June 2003 indicated that the 
veteran had been found deceased at his home on [remanded] May 2003.

This final report is somewhat at odds with the death 
certificate indicating that the veteran died on [remanded] May 2003, 
whereas it was reported that he had been discovered deceased 
at his home on [remanded] May 2003.  In any event, the veteran did 
not die in a VA Medical Center, domiciliary, nursing home, or 
a facility under contract with VA, or while traveling under 
proper authorization and at VA expense to a VA specified 
place for the purpose of medical care.  The veteran had 
recently been under VA care, but had left such care against 
orders.  A review of the claims folder shows that the veteran 
had many times departed hospitalization or other medical care 
facilities against orders over the years.  This case presents 
an unfortunate set of facts under all the circumstances and 
for all persons concerned, but there is simply no basis under 
the applicable laws and regulations for payment of a VA 
nonservice-connected burial benefit of any kind because none 
of the governing criteria for payment of such benefit is met 
in this case.  


ORDER

Entitlement to non-service connected burial benefits is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


